DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10, 19, 20 have been canceled. claims 27-30 have been added. Claims 11-18, 21-30 are pending and under consideration. 
Applicant's arguments filed 6-8-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification
The title will have to be changed to more closely reflect the claimed subject matter, i.e. ---GENETICALLY MODIFIED RABBIT EXPRESSING AN EXOGENOUS PROTEIN IN MILK---. 
Claim objections
The phrase “site-specific recombinase resulting site” in claim 11 should be ---site-specific recombinase recognition site---. 
Claim 11 can be written more clearly as ---A genetically modified rabbit whose genome comprises a nucleic acid sequence encoding an exogenous protein flanked by recombination recognition sites and operably linked to an endogenous β-casein promoter, wherein said rabbit functionally secretes the exogenous protein into milk---. Support for “whose genome comprises” is inferred in the offspring who carry DNA encoding an exogenous protein (tdT) in the endogenous β-casein gene (pg 20-21, Example 7). 
12. ---…site-specific recombination site…---.
13. ---…site-specific recombination site…---.
14. ---…transgene comprises a sequence encoding a signal peptide at its 5’ end---. 
15. ---…transgene comprises a polyA sequence at its 3’ end---.
16. ---…secretory protein is [selected from the group consisting of] an antigen binding protein, antibody, fusion protein, enzyme, coenzyme, vaccine protein, clotting factor, or lysosomal protein---. 
In claim 17, FVII and LL37 should be spelled out before being abbreviated. 
In claim 18, “CRISPR/Cas” should be ---Cas protein---, and sgRNA should be ---single guide RNA (sgRNA)---. 
Claim 18 can be written more clearly as ---A method for making a genetically modified rabbit, the method comprising: 
introducing a Cas protein, single guide RNA (sgRNA) comprising the nucleic acid sequence of SEQ ID NO: 1 [or applicants may be trying to say a single guide RNA (sgRNA) that targets the nucleic acid sequence of SEQ ID NO: 1], and a nucleic acid sequence encoding [ ] into a rabbit embryo…---. 
Claim 25 can be written more clearly as ---A method of isolating an exogenous protein from the milk of a genetically modified rabbit, the method comprising: 
a) inducing lactation in the genetically modified rabbit of claim 1; and 
b) isolating the exogenous protein from milk of the genetically modified rabbit---. 
Claim 26 can be written more clearly as ---A method of isolating a secretory protein from the milk of a genetically modified rabbit, the method comprising: 
a) inducing lactation in the genetically modified rabbit obtained in claim 23; and 
b) isolating the secretory protein from milk of the genetically modified rabbit---. 

Claim Rejections - 35 USC § 112
Written Description
Claims 18, 21-24, 26 remain and claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
18. A method for making a genetically modified rabbit, comprising inserting an anchor DNA sequence into intron 1 of an endogenous locus of a β-casein gene in a rabbit embryo by introducing to the rabbit embryo a CRISPR/Cas and a sgRNA, wherein the anchor DNA sequence comprises a first site-specific 6Attorney Dkt. No. 044903-8O11USO2 recombinase recognition site; transferring the embryo to a female rabbit; and allowing said rabbit embryo to develop into a rabbit, wherein the sgRNA has a target sequence of GGATATCATGTTAGAGTGCCTGG (SEQ ID NO: 1). 
23. A method for making a genetically modified rabbit, comprising obtaining an embryo derived from a rabbit, wherein the embryo comprises an anchor DNA sequence inserted in intron 1 of an endogenous locus of a β-casein gene, wherein said anchor DNA sequence comprises a first site-specific recombinase recognition site recognized by a site-specific recombinase; introducing to the embryo i) a construct which comprises a transgene encoding a secretory protein and a second site-specific recombinase recognition site recognized by the site-specific recombinase, and ii) the site-specific recombinase, wherein the site-specific recombinase mediates the recombination between the first and the second site-specific recombinase recognition sites, thereby inserting the transgene in intron 1 of the endogenous locus of the β-casein gene, wherein 7Attorney Dkt. No. 044903-8O11USO2the transgene is operably linked to the promoter of the β-casein gene; transferring the embryo carrying the transgene to a female rabbit; and allowing said embryo to develop into a rabbit. 
Claims 18 and 23 requires inserting a transgene or “anchor DNA sequence” into intron 1 of a rabbit β-casein gene. Claims 18 and 23 require the “anchor DNA sequence” has a recombinase recognition site. 
Claims 18 and 23 do not require the rabbit has any altered phenotype, expresses any exogenous protein, or is capable of being bred to make a rabbit that expresses any exogenous protein. 
The metes and bound of an “transgene” or “anchor DNA sequence” comprising “a site-specific recombinase recognition site” in claim 11, 18, 23 at least encompasses DNA encoding an exogenous protein as well as a well-known “site-specific recombinase recognition site” (SRRS) such as loxP. However, the specification does not define an “anchor DNA”. It is unclear whether the phrase encompasses any DNA that has an SSRS or if the phrase is limited by some structure or function. 
The specification describes inserting a donor sequence encoding a marker protein flanked by two different recombination recognition sites in between exons 1 and 2 of a rabbit β-casein (CSN2) gene using gRNA and Cas (pg 16-18). The specification states the first coding exon of the β-casein gene is E2 (pg 5, para 19); however, this is contrary to the teachings in the art. Buhler (Biotech., 1990, Vol. 8, No. 2, pg 140-143) taught “the first exon of all β-casein genes sequenced so far was also identified in the first exon of the rabbit β-casein gene. The specification also describes designing gRNAs for intron 1 (between exon 1 and 2) of rabbit αS1-Casein (CSN1) (pg 17, paragraph 80). The specification teaches a major technical challenge is the low knockout efficiency in rabbits using CRISPR technology (pg 18, para 88). 
The specification is limited to making a genetically modified rabbit using Cas and sgRNA by:
a) introducing Cas, an sgRNA that targets a rabbit β-casein gene, and a nucleic acid sequence encoding an exogenous protein flanked by recombination recognition sites into a rabbit embryo,  
b) transferring the rabbit embryo obtained into a recipient female; 
c) obtaining a genetically modified rabbit whose genome comprises a nucleic acid sequence encoding an exogenous protein flanked by recombination recognition sites and operably linked to an endogenous β-casein promoter, wherein said genetically modified rabbit functionally secretes the exogenous protein into milk.
The specification does not correlate the donor sequence encoding an exogenous protein flanked by recombination sites to any “anchor DNA [comprising] a first recombination recognition site” or obtaining a rabbit whose genome comprises the sequence encoding the exogenous protein flanked by recombination sites to any rabbit having any phenotype as broadly encompassed by claim 18. 
The specification does not describe SEQ ID NO: 1 as the target of any sgRNAs within a rabbit β-casein gene as required in claim 18. The specification as amended on 7-1-19 shows SEQ ID NO: 2 is the target of β-casein and SEQ ID NO: 6 is the target of αs1-casein. SEQ ID NO: 1 is the sequence of sgRNA #3 (Table 1, para 75); it is not the target as claimed. 
Claim 23 appears to begin with a rabbit embryo that already has a sequence encoding a marker protein flanked by recombination sites; however, it should be limited to a genetically modified rabbit embryo whose genome comprises a nucleic acid sequence encoding an exogenous protein flanked by recombination recognition sites and operably linked to an endogenous β-casein promoter. The second step of claim 23 appears to swap the sequence encoding the marker protein with a sequence encoding a secretory protein. This is shown in Example 8 using sequences encoding LL37 and RVII and integrases Phi C31 and Bxb1 (pg 21). The strategy here requires two different recombination sites in the initial embryo and a donor sequence encoding a secretory protein flanked by matching recombination sites. The specification does not correlate this strategy to introducing a sequence encoding a secretory protein and a second recombination site as broadly encompassed by step i) of claim 23. Claim 23 never results in a rabbit whose genome comprises a nucleic acid sequence encoding the secretory protein flanked by recombination recognition sites and operably linked to an endogenous β-casein promoter, wherein said genetically modified rabbit functionally secretes the secretory protein into milk.
The specification does not correlate using RS1 to using any HDR enhancer as broadly encompassed by claim 21 for reasons of record. 
The specification does not provide written description for a donor sequence comprising a nucleic acid sequence encoding a secretory protein and a marker protein as required in claim 28-30. The specification is limited to replacing the sequence encoding tdT, a marker protein, with a sequence encoding a secretory protein (Example 8, pg 21). The specification does not teach any donor sequence comprising a nucleic acid sequence encoding a secretory protein and a marker protein as required in claim 28. Accordingly, the concept lacks written description. If applicants intend claims 28-30 to be limited to a genetically modified rabbit whose genome comprises the sequence encoding dtT or other marker protein before swapping it out for the sequence encoding a secretory protein, clarification is required. Perhaps applicants intended claim 18 to be limited to the marker protein as well. Please clarify. 

Claims 18-24, 26 remain and claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a transgenic rabbit whose genomes comprise a nucleic acid sequence encoding an exogenous protein flanked by recombination sites and operably linked to an endogenous rabbit β-casein promoter, wherein the transgenic rabbit is capable of secreting the exogenous protein into milk, does not reasonably provide enablement for making a transgenic rabbit having any phenotype as broadly encompassed by claims 18 and 23 or making a transgenic rabbit whose genome comprising a sequence encoding an exogenous protein and one recombination site as broadly encompassed by claim 18, or starting with a transgenic rabbit embryo whose genome comprising a sequence encoding an exogenous protein and one recombination site as broadly encompassed by lines 2-5 of claim 23 or introducing a sequence encoding a secretory protein that contains a 2nd recombination sites as broadly encompassed by step i) of claim 23, using any HDR enhancer as broadly encompassed by claim 21 other than RS1, or using a donor sequence encoding a marker protein and a secretory protein as required in claims 28-30. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The specification describes inserting a donor sequence encoding a marker protein flanked by two different recombination recognition sites in between exons 1 and 2 of a rabbit β-casein (CSN2) gene using gRNA and Cas (pg 16-18). The first coding exon of the β-casein gene is E2 (pg 5, para 19). The specification also describes designing gRNAs for rabbit αS1-Casein (CSN1) (pg 17, paragraph 80). The specification teaches a major technical challenge is the low knockout efficiency in rabbits using CRISPR technology (pg 18, para 88). 
The specification is limited to making a genetically modified rabbit using Cas and sgRNA by:
a) introducing Cas, an sgRNA that targets a rabbit β-casein gene, and a nucleic acid sequence encoding an exogenous protein flanked by recombination recognition sites into a rabbit embryo,  
b) transferring the rabbit embryo obtained into a recipient female; 
c) obtaining a genetically modified rabbit whose genome comprises a nucleic acid sequence encoding an exogenous protein flanked by recombination recognition sites and operably linked to an endogenous β-casein promoter, wherein said genetically modified rabbit functionally secretes the exogenous protein into milk.
The specification does not correlate the donor sequence encoding an exogenous protein flanked by recombination sites to any “anchor DNA [comprising] a first recombination recognition site” (i.e. a single recombination site). The specification does not correlate obtaining a rabbit whose genome comprises the sequence encoding the exogenous protein flanked by recombination sites to obtaining any rabbit having any phenotype as broadly encompassed by claim 18. 
The specification does not enable using SEQ ID NO: 1 as the target of any sgRNAs within a rabbit β-casein gene as required in claim 18. The specification as amended on 7-1-19 shows SEQ ID NO: 2 is the target of β-casein and SEQ ID NO: 6 is the target of αs1-casein. SEQ ID NO: 1 is the sequence of sgRNA #3 (Table 1, para 75); it is not the target as claimed. 
Claim 23 appears to begin with a rabbit embryo that already has a sequence encoding a marker protein flanked by recombination sites; however, it should be limited to a genetically modified rabbit embryo whose genome comprises a nucleic acid sequence encoding an exogenous protein flanked by recombination recognition sites and operably linked to an endogenous β-casein promoter. The second step of claim 23 appears to swap the sequence encoding the marker protein with a sequence encoding a secretory protein. This is shown in Example 8 using sequences encoding LL37 and RVII and integrases Phi C31 and Bxb1 (pg 21). The strategy here requires two recombination sites in the initial embryo and a donor sequence encoding a secretory protein flanked by matching those recombination sites. The specification does not correlate this strategy to introducing a sequence encoding a secretory protein and a second recombination site as broadly encompassed by step i) of claim 23. The specification does not correlate obtaining a rabbit whose genome comprises the sequence encoding the secretory protein flanked by recombination sites to obtaining any rabbit having any phenotype as broadly encompassed by the end of claim 23.
The specification does not correlate using RS1 to using any HDR enhancer as broadly encompassed by claim 21 for reasons of record. 
The specification lacks enablement for using a donor sequence comprising a nucleic acid sequence encoding a secretory protein and a marker protein as required in claim 28-30. The specification is limited to replacing the sequence encoding tdT, a marker protein, with a sequence encoding a secretory protein (Example 8, pg 21). The specification does not teach any donor sequence comprising a nucleic acid sequence encoding a secretory protein and a marker protein as required in claim 28. Accordingly, the concept lacks written description. If applicants intend claims 28-30 to be limited to a genetically modified rabbit whose genome comprises the sequence encoding dtT or other marker protein before swapping it out for the sequence encoding a secretory protein, clarification is required. Perhaps applicants intended claim 18 to be limited to the marker protein as well. Please clarify. 
Given the teachings int eh specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use the invention as broadly claimed. 
Indefiniteness
Claims 18, 21-26 remain and claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the phrase “anchor DNA” in claims 18 and 23 remain unclear. The concept of an “anchor DNA sequence” comprising “a site-specific recombinase recognition site” (SRRS) in claim 1 at least encompasses inserting a well-known SRRS such as attP (Fig. 5). However, the specification and the art at the time of filing do not define an “anchor DNA”. It is unclear whether the phrase encompasses any DNA that has an SRRS or if the phrase is limited by some structure or function. It is unclear whether the “anchor DNA” encompasses endogenous DNA or is limited to exogenous DNA. Or perhaps the phrase is intended to encompass an “anchor DNA” that is just the SRRS. Without a definition, those of skill would not be able to determine when they were infringing on the claims. 
The phrase “sgRNA has a target sequence of [SEQ ID NO: 1]” in claim 18 is indefinite because the sequence is that of the sgRNA itself (see amendment to specification filed 7-1-19). It is not the target sequence within the β-casein gene as claimed. Use of the term “target” within the phrase makes the claim indefinite. 

Claim Rejections - 35 USC § 103
Withdrawn rejections 
The rejection of claims 1-9, 11-18, 23-26 under 35 U.S.C. 103 as being unpatentable over Han (20090013419) in view of Luo (20120124686) has been withdrawn because the combined teachings of Han and Luo are limited to genetically modified bovines while the claims have been limited to rabbits. 
The rejection of claims 18, 21, 22 under 35 U.S.C. 103 as being unpatentable over Han (20090013419) in view of Luo (20120124686as applied to claims 1-9, 11-18, 23-26 above, and further in view of Song (Nature Comm., 2016, Vol. 7, 10548, pg 1-7) has been withdrawn because claim 18 has been limited to using sgRNA that targets the nucleic acid sequence of SEQ ID NO: 1. 
Maintained rejection
Claims 11-17, 23-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Han (20090013419) in view of Luo (20120124686) and Song (Nature Comm., 2016, Vol. 7, 10548, pg 1-7).
Han described a genetically modified bovine whose genome comprised DNA encoding an exogenous protein operably linked to an endogenous β-casein promoter that produced the exogenous protein in milk (paragraph 54-56). The endogenous β-casein gene was modified by putting the exogenous protein sequence into intron 2 (Figs. 1-8). Since the exogenous protein was secreted into milk, it is a “secretory protein” as required in claims 11 and 23. 
Han did not teach the DNA encoding the exogenous protein contained a site-specific recombinase recognition site (SRRS) as required in claims 11, 18, 23. 
However, flanking an exogenous DNA sequence with SRRSs was well-known in the art as shown by Lou (para 61). 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to make a transgenic mammal whose genome comprises DNA encoding an exogenous protein operably linked to an endogenous β-casein promoter as described by Han flanked by SRRSs as described by Lou. Those of ordinary skill in the art at the time of filing would have been motivated to use the SRRSs to control or delete the exogenous DNA. 
The combined teachings of Han and Lou did not teach the mammal was a rabbit as required in claims 11 or 23.
However, making transgenic rabbits was well-known in the art as described by Song (pg 2, col. 2).  
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to make a transgenic mammal whose genome comprised a nucleic acid sequence encoding an exogenous protein operably linked to an endogenous CSN2 promoter, wherein the mammal secretes the exogenous protein into its milk as described by the combined teachings of Han and Lou using CRISPR technology and RS-1 in a transgenic rabbit as described by Song. Those of ordinary skill in the art at the time of filing would have been motivated to perform the method in rabbits because lagomorphs milk is among the richest of that of all mammals. 
The combined teachings of Han, Lou and Song did not teach inserting the DNA into intron 1 as required in claim 11 and 23. 
However, it was well-within the purview of the ordinary artisan at the time of filing to determine where to insert exogenous DNA. Those of ordinary skill would have recognized that the coding region started at exon 2 of the rabbit gene and that insertion of an exogenous coding region at intron 1 would prevent endogenous β-casein production. Those of ordinary skill in the art at the time of filing would have been motivated to move the insertion to intron 1 to prevent expression of endogenous β-casein. 
Luo taught attL and attR (Fig. 5) as required in claim 12 and 13. 
Han used a bovine growth hormone signal sequence (para 38; Fig. 17) which is a “signal peptide encoding sequence at its 5’ end” as required in claim 14. 
Han used a polyA sequence at the 3’ end (parag 38, Fig. 17) as required in claim 15. 
Han taught the exogenous protein encoded an enzyme or antibody (para 64) as required in claim 16. 
Claim 17 has been included because the metes and bounds of a “FVII or LL37” transgene are unclear and because Han taught the exogenous DNA encoded Factor IX (para 65). 
Claims 23-26 have been included because Han taught introducing the transgene into an embryo and transplanting it into a recipient female to obtain the transgenic animal and secreting an exogenous protein in the milk of the transgenic animal as set forth in the claims. 
Thus, Applicants’ claimed invention is prima facie obvious in the absence of evidence to the contrary.
New rejection
Claims 11-17, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler (Biotechnology, 1990, Vol. 8, No. 2, pg 140-143) in view of in view of Luo (20120124686).
Buhler taught a transgenic rabbit whose genome comprised a nucleic acid sequence encoding an exogenous protein operably linked to an endogenous β-casein promoter. The rabbit secreted the exogenous protein into its’ milk (pg 140, col. 2, “Construction of the rabbit β-casein-hIL2 construct” and “Generation of transgenic rabbits). The transgene was inserted into exon 1 (“The present construct has been generated by fusing the β-casein sequences and the hIL2 sequences within the first (untranslated) exon of both genes” – sentence bridging pg 141-142). Since the exogenous protein was secreted into milk, it is a “secretory protein” as required in claims 11 and 23. 
Buhler did not teach the DNA encoding the exogenous protein contained a site-specific recombinase recognition site (SRRS) as required in claims 11 and 23. 
However, flanking an exogenous DNA sequence with SRRSs was well-known in the art as shown by Lou (para 61). 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to make a transgenic mammal whose genome comprises DNA encoding an exogenous protein operably linked to an endogenous β-casein promoter as described by Buhler flanked by SRRSs as described by Lou. Those of ordinary skill in the art at the time of filing would have been motivated to use the SRRSs to control or delete the exogenous DNA. 
The combined teachings of Buhler and Lou did not teach inserting the DNA into intron 1 as required in claim 11 and 23. 
However, it was well-within the purview of the ordinary artisan at the time of filing to determine where to insert exogenous DNA. Those of ordinary skill would have recognized that exon 1 was untranslated as described by Buhler and that insertion of an exogenous coding region at intron 1 would prevent endogenous β-casein production. Those of ordinary skill in the art at the time of filing would have been motivated to move the insertion to intron 1 to prevent expression of endogenous β-casein. 
Luo taught attL and attR (Fig. 5) as required in claim 12 and 13. 
Buhler used a signal sequence as evidenced by secretion into the milk which is equivalent to claim 14. 
Buhler used a polyA sequence at the 3’ end (pg 140, col. 2 “Construction of the rabbit β-casein-hIL2 construct”) as required in claim 15. 
IL2 is a “clotting factor” as required in claim 16 because it is part of the coagulation cascade. 
Claim 17 has been included because the metes and bounds of a “FVII or LL37” transgene are unclear. 
Claims 23-26 have been included because Han taught introducing the transgene into an embryo and transplanting it into a recipient female to obtain the transgenic animal and secreting an exogenous protein in the milk of the transgenic animal as set forth in the claims. 
Thus, Applicants’ claimed invention is prima facie obvious in the absence of evidence to the contrary.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buhler (Biotechnology, 1990, Vol. 8, No. 2, pg 140-143) in view of in view of Luo (20120124686) as applied to claims 11-16, 23-26 and further in view of Nogre (WO 2008/099077).
This rejection assumes FVII is Factor VII. 
The combined teachings of Buhler and Luo taught a transgenic rabbit whose genome comprises a nucleic acid sequence encoding an exogenous protein flanked by recombination sites and operably linked to an endogenous β-casein promoter. The nucleic acid sequence is inserted into intron 1. 
The combined teachings of Buhler and Luo did not teach the exogenous protein was Factor VII as possibly required in claim 17. 
However, Nogre produced FVII in the milk of transgenic rabbits (Example 1: Production of transgenic rabbits producing a human FVII protein in their milk. See translation). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a transgenic rabbit whose genome comprises a nucleic acid sequence in intron 1 encoding an exogenous protein flanked by recombination sites and operably linked to an endogenous β-casein promoter as described by the combined teachings of Buhler and Luo using a nucleic acid sequence encoding FVII. Those of ordinary skill in the art at the time of filing would have been motivated to use FVII to provide a therapeutic protein for patients with hemophilia. 
Thus, Applicants’ claimed invention is prima facie obvious in the absence of evidence to the contrary.

The art at the time of filing did not teach targeting SEQ ID NO: 1 using sgRNA or using a sgRNA comprising the nucleic acid sequence of SEQ ID NO: 1 to target a rabbit β-casein gene as encompassed by claims 18, 21, 22, 27-30. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632